EXECUTION COPY AGREEMENTAND PLAN OF MERGER by and among ANALTYTICAL SURVEYS, INC., AXION ACQUISITION CORP. and AXION INTERNATIONAL, INC. dated as of November20, 2007 TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 ARTICLE II. MERGER 6 Section 2.01 The Merger 6 Section 2.02 Effective Time 6 Section 2.03 Closing 6 Section 2.04 Effect of the Merger 6 ARTICLE III. EFFECT ON THE CAPITAL STOCK 7 Section 3.01 Conversion of Capital Stock 7 Section 3.02 Payment of Merger Consideration 7 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7 Section 4.01 Organization, Good Standing and Authority 8 Section 4.02 Certificate of Incorporation; By-laws; Minute Books 8 Section 4.03 Due Authorization; Execution and Delivery 8 Section 4.04 Title to Shares; Capitalization, etc. 8 Section 4.05 Subsidiaries 9 Section 4.06 SEC Reports; Financial Statements 9 Section 4.07 Liabilities 10 Section 4.08 Absence of Certain Changes 10 Section 4.09 Consents; No Conflict 10 Section 4.10 Issuance of Shares 10 Section 4.11 Contracts 11 Section 4.12 Real Property 12 Section 4.13 Assets 12 Section 4.14 Governmental Approvals and Authorizations and Compliance with Laws 12 Section 4.15 Tax Matters 12 Section 4.16 Litigation 13 Section 4.17 Intellectual Property 14 Section 4.18 Employees; Labor Matters, etc. 14 Section 4.19 Employee Benefit Plans and Related Matters; ERISA 15 Section 4.20 Affiliate Transactions 16 Section 4.21 Insurance 16 Section 4.22 Environmental Matters 17 Section 4.23 Registration Rights 17 Section 4.24 Internal Accounting Controls 17 Section 4.25 Sarbanes-Oxley Act 17 i Section 4.26 Application of Takeover Protections 18 Section 4.27 No Prior Activities 18 Section 4.28 Brokerage and Finder’s Fee 18 Section 4.29 Other Information 18 ARTICLE V. REPRESENTATION AND WARRANTIES OF MERGER SUB 18 Section 5.01 Organization and Authority 18 Section 5.02 Due Authorization 18 Section 5.03 Consents; No Conflict 19 Section 5.04 Liabilities 19 Section 5.05 Absence of Certain Changes 19 Section 5.06 Intellectual Property 19 Section 5.07 Assets 20 Section 5.08 Brokerage or Finder’s Fee 20 Section 5.09 No Litigation 20 Section 5.10 Registration Rights 20 Section 5.11 Compliance with Laws 20 Section 5.12 Other Information 20 ARTICLE VI. COVENANTS 20 Section 6.01 Information Prior to Closing 20 Section 6.02 Conduct of Business Prior to Closing 21 Section 6.03 Third-Party Consents 22 Section 6.04 Intentionally Deleted 23 Section 6.05 Publicity 23 Section 6.06 Consummation of the Transactions 23 Section 6.07 Further Assurances; Filings 23 Section 6.08 No Solicitation 23 ARTICLE VII. ADDITIONAL AGREEMENTS 25 Section 7.01 Expenses 25 Section 7.02 Survival of Representations and Warranties 25 Section 7.03 Certain Tax Matters 25 Section 7.04 Resignations; Officers and Directors 25 Section 7.05 Executive Employment Agreement 26 Section 7.06 13% Secured Convertible Note 26 Section 7.07 Delivery of Schedules 26 ARTICLE VIII. CONDITIONS PRECEDENT TO CLOSING 26 Section 8.01 Conditions to Obligations of the Company 26 Section 8.02 Conditions to Obligations of the Parent and Merger Sub 27 ii ARTICLE IX. INDEMNIFICATION 28 Section 9.01 By the Parent 28 Section 9.02 By the Company 29 Section 9.03 Indemnification Procedures 29 Section 9.04 Insurance 30 ARTICLE X. TERMINATION 30 Section 10.01 Termination 30 Section 10.02 Effect of Termination 30 ARTICLE XI. MISCELLANEOUS 31 Section 11.01 Notices 31 Section 11.02 Parties in Interest 32 Section 11.03 No Third Party Beneficiaries 32 Section 11.04 Governing Law; Waiver of Jury Trial 32 Section 11.05 Submissions to Jurisdiction 32 Section 11.06 Specific Performance 32 Section 11.07 Assignment 33 Section 11.08 Amendment; Waivers, etc. 33 Section 11.09 Severability 33 Section 11.10 Headings 33 Section 11.11 Entire Agreement 33 Section 11.12 Construction 33 Section 11.13 Counterparts 33 SCHEDULES Schedule 4.01 Organization and Foreign Qualifications Schedule 4.04 Capital Stock, Options and Warrants and Anti-Dilution Provisions Schedule 4.05 Subsidiaries and Owned Interests Schedule 4.07 Liabilities Schedule 4.08 Material Changes Schedule 4.09 Consents and Conflicts Schedule 4.11 Material Contracts Schedule 4.12 Leased Premises Schedule 4.13 Assets Schedule 4.16(a) Litigations Schedule 4.16(b) Certain Litigations iii Schedule 4.17 Owned and Licensed Intellectual Properties Schedule 4.18(a) Directors, Officers and Employees Schedule 4.18(b) Employment, Collective Bargaining and Labor Agreements Schedule 4.19 Employee Benefit Plans Schedule 4.19(c)(v) Termination Benefits, Etc. Schedule 4.20 Affiliate Transactions Schedule 4.21 Insurance Schedule 4.23 Registration Rights Schedule 4.28 Brokerage and Finder’s Fee Schedule 5.03 The Company Consents and Conflicts Schedule 5.04 The Company Liabilities Schedule 5.05 The Company Absence of Certain Changes Schedule 5.06(a) The Company Intellectual Property Schedule 5.07 The Company Assets Schedule 5.08 The Company Brokerage and Finder’s Fee Schedule 8.01(i) Termination of Affiliate Transactions iv This AGREEMENT AND PLAN OF MERGER, dated as of November 20, 2007 (this “Agreement”), is entered into by and among ANALYTICAL SURVEYS, INC., a Delaware corporation (the “Parent”), AXION ACQUISITION CORP., a Delaware corporation and a wholly owned subsidiary of the Parent (“Merger Sub”) and AXION INTERNATIONAL, INC., a Delaware corporation (the “Company”).Each of the parties to this Agreement is referred to herein individually as a “Party” and any two or more of them, as the “Parties”. W I T N E S S E T H: WHEREAS, the respective Boards of Directors of the Parent, Merger Sub and the Company have determined that it is in the best interests of each such corporation and its respective shareholders, and declared it advisable, to enter into this Agreement providing for the merger of Merger Sub with and into the Company, with the Company as the surviving corporation (the “Merger”) upon the terms and subject to the conditions set forth herein; and WHEREAS, it the intention of the Parties that the Merger shall qualify as a tax-free reorganization under Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”); and the issuance of the shares of capital stock in connection with the Merger shall qualify as a transaction in securities exempt from registration or qualification under the Securities Act of 1933, amended (the “1933 Act”), and under the applicable securities laws of the states or jurisdictions where the shareholders reside. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements contained herein, the Parties hereto agree as follows: ARTICLE I. DEFINITIONS For purposes of this Agreement, the following words and phrases have the following meanings: “1933 Act” is defined in the preamble to this Agreement. “1934 Act” means the Securities Exchange Act of 1934, as amended. “Action” is defined in Section 4.16. “Affiliate” of a Person means a Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the first Person. “Affiliate Transactions” is defined in Section 4.20. “Applicable Law” means all applicable provisions of all (a) constitutions, treaties, statutes, laws (including, but not limited to, the common law), rules, regulations, ordinances, codes or orders of any Governmental Authority and (b) orders, decisions, injunctions, judgments, awards and decrees or consents of or agreements with any Governmental Authority. 1 “Assets” means all rights, titles and interest in, to and under all of the properties, assets, rights, claims and contracts of every kind, character and description owned or held by the Parent or any of its Subsidiaries whether real, personal or mixed, tangible or intangible (including goodwill), and whether now owned or hereafter acquired, including, without limitation, all assets reflected on the June 30 Balance Sheet, as the same may exist on the Closing Date. “Business Days” means any day except a Saturday, Sunday or any other day on which banks are required or authorized to be closed in New York, New York. “Capital Stock” means (a) withrespect to any Person that is a corporation, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock and (b) with respect to any other Person, any and all partnership or other equity interests of such Person. “Certificate of Merger” is defined in Section 2.02. “Change of Control” means any transaction or series of related transactions in which the voting shareholders of the Parent prior to such transaction or transactions cease to own fifty percent (50%) or more of the voting power, or corresponding voting equity interest of the surviving corporation after such transaction or transactions. “Claim” is defined in Section 9.03. “Closing” is defined in Section 2.03. “Closing Date” is defined in Section 2.03. “Code” is defined in the Preamble to this Agreement. “Company” is defined in the preamble to this Agreement. “Company Common Stock” means the Common Stock of the Company, par value $1.00 per share. “Company Indemnitees” is defined in Section 9.01. “Control” (including the terms “controlled by” and “under common control with”) means the possession, directly or indirectly, of the power to direct or cause the direction of the management policies of a Person, whether through the ownership of voting securities, by contract, as trustee or executor, or otherwise. “Effective Time” is defined in Section 2.02. “Employees” means, collectively, each individual employed by Parent or any of its Subsidiaries and the beneficiaries and dependents of such individual. “Environmental Law” means any foreign, federal, state or local law, statute, regulation, rule, ordinance, decree, or any other requirement of law (including common law) regulating or relating to the protection of human health and safety or the environment, including, but not limited to, laws relating to releases or threatened releases of Hazardous Materials into the environment. 2 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “Exclusivity Period” is defined in Section 6.08(a). “Fee” is defined in Section 6.08(a). “Filings” is defined in Section 6.07(b). “Financial Statements” are defined in Section 4.06. “GAAP” is defined in Section 4.06. “GCL” means the General Corporation Law of the State of Delaware. “Governmental Approvals” is defined in Section 4.14. “Governmental Authority” means any nation or government, any state or other political subdivision thereof, any entity exercising executive, legislative, judicial, regulatory or administrative functions of or pertaining to government, including, but not limited to, any government authority, agency, department, board, commission or instrumentality of the United States, any State of the United States, or any political subdivision thereof, and any tribunal or arbitrator(s) of competent jurisdiction, and any self-regulatory organization. “Hazardous Materials” means any substance or material that is classified or regulated as “hazardous” or “toxic” pursuant to any Environmental Law, including, without limitation, asbestos, polychlorinated biphenyls, petroleum products or by-products, and urea-formaldehyde insulation. “Income Taxes” means any Taxes imposed on the privilege of doing business in any jurisdiction, any franchise Taxes and any Taxes based on or measured by gain, income, profits, gross earnings or receipts, net worth, capital, stock or similar items. “Indemnifying Parties” is defined in Section 9.03(a). “Indemnitee” is defined in Section 9.03. “Intellectual Property” means United States and foreign trademarks, service marks, trade names, trade dress, copyrights, and similar rights, including registrations and applications to register or renew the registration of any of the foregoing, United States and foreign letters patent and patent applications, and inventions, processes, designs, formulae, trade secrets, know-how, confidential information, computer software, Internet domain names, data and documentation, and all similar intellectual property rights, tangible embodiments of any of the foregoing (in any medium including electronic media), and licenses of any of the foregoing. 3 “Intellectual Property Licenses” is defined in Section 4.17(a). “IRS” means the Internal Revenue Service. “June 30 Balance Sheet” means the balance sheet contained in the Financial Statements as of June 30, 2007. “Knowledge” a Party will be deem to have “Knowledge” (a) if any officer of such Party is actually aware of such fact or matter or (b) if any officer of such Party upon the exercise of due inquiry would be expected to be aware of such fact or matter. “Leased Premises” is defined in Section 4.12. “Lien” means any charge, claim, community property interest, condition, equitable interest, lien, option, pledge, security interest, right of first refusal, or restriction of any kind, including any restriction on use, voting, transfer (other than restrictions imposed by applicable federal or state securities laws), receipt of income, or exercise of any other attribute of ownership. “Losses” shall mean actual losses, damages, liabilities, fines, penalties, deficiencies, costs and expenses (including reasonable attorneys’ fees) incurred or sustained by an Indemnitee resulting from a claim, suit, action or other proceeding brought by a third party. “Material Adverse Change” or “Material Adverse Effect” means any act, circumstance or event that is material and adverse to (a) the financial condition or results of operations of the Parent and its Subsidiaries, taken as a whole, (b) the validity or enforceability of this Agreement or (c) the ability of the Parent or Merger Sub to perform its obligations hereunder, other than any effect, circumstance or change resulting from (i) general economic or political conditions, events, circumstances or developments or changes therein, (ii) the public announcement of this Agreement and the transactions contemplated hereby, including any (A) actions of competitors, (B) actions taken by or losses of employees or (C) delays or cancellations of orders for products or services; (iii) the performance by the Parent or Merger Sub of its obligations pursuant to this Agreement; (iv) any changes in Applicable Laws or any accounting regulations or principles; or (v) any acts of God, war (whether or not declared) or terrorism, except to the extent such event has a disproportionate effect on the Parent or Merger Sub. “Material Contracts” is defined in Section 4.11(a). “Merger” is defined in the preamble to this Agreement. “Merger Consideration” is defined in Section 3.01(b). “Merger Sub” is defined in the preamble to this Agreement. “Merger Sub Common Stock” means the Common Stock of Merger Sub, par value $0.001 per share. “Multiemployer Plan” is defined in Section 4.19(c)(iv). 4 “Owned Intellectual Property” is defined in Section 4.17(a). “Parent” is defined in the preamble to this Agreement. “Parent Common Stock” means the Common Stock of the Parent, without par value. “Parent Group” means, individually and collectively, (a) the Parent and Merger Sub, (b) their Subsidiaries and (c) any individual, trust, corporation, partnership, limited liability company or other entity as to which Parent or Merger Sub is liable for Taxes incurred by such individual or entity either as a transferee, or pursuant to Treasury Regulations section 1.1502-6 or pursuant to any other provision of federal, state, local or foreign law. “Parent Indemnitees” is defined in Section 9.02. “Party” or “Parties” is defined in the preamble to this Agreement. “Person” means an individual, corporation, partnership, limited liability company, associations, trust or other entity or organization, including a Governmental Authority. “Plans” is defined in Section 4.19(a). “Real Property Leases” is defined in Section 4.12. “Representatives” is defined in Section 6.08(a). “Returns” means any returns, reports, declarations or forms required to be filed with any Governmental Authority. “SEC” means the United States Securities and Exchange Commission. “SEC Reports” is defined in Section 4.06. “Shares” means the shares of Parent Common Stock to be issued as the Merger Consideration in exchange for the outstanding shares of the Company Common Stock. “Subsidiary” means each corporation or other Person in which a Person owns or controls, directly or indirectly, capital stock or other equity interests representing more than 50% of the outstanding voting stock or other equity interests. “Superior Proposal” is defined in Section 6.08(b). “Superior Transaction” is defined in Section 6.08(b). “Surviving Corporation” is defined in Section 2.01. “Tax” means any federal, state, local, foreign or other income, alternative, minimum, accumulated earnings, personal holding company, franchise, capital stock, net worth, capital, profits, windfall profits, gross receipts, value added, sales (including, but not limited to, bulk sales), use, goods and services, excise, customs duties, transfer, conveyance, mortgage, registration, stamp, documentary, recording, premium, severance, environmental (including, but not limited to, taxes under section 59A of the Code), real property, personal property, ad valorem, intangibles, rent, occupancy, license, occupational, employment, unemployment insurance, social security, disability, workers’ compensation, payroll, health care, utility, withholding, estimated or other similar tax, duty or other governmental charge or assessment or deficiencies thereof, including, but not limited to, all interest and penalties thereon and additions thereto whether disputed or not. 5 “Tax Return” means any Return with respect to Taxes. “Third Party” is defined in Section 6.08(a). “Third Party Acquisition” is defined in Section 6.08(a). “Third Party Proposal” is defined in Section 6.08(b). “Title IV Plan” is defined in Section 4.19(c)(i). “Transaction Documents” means this Agreement any other agreement, document, instrument or certificate entered into or delivered, now or in the future by the Parent, Merger Sub or the Company in connection with this Agreement or any of the other Transaction Documents. “Treasury Regulations” are the regulations prescribed under the Code. ARTICLE II. THE MERGER Section 2.01The Merger.Subject to the provisions of this Agreement, at the Effective Time, Merger Sub shall be merged with and into the Company, and the separate corporate existence of Merger Sub shall cease and the Company shall be the surviving corporation in the Merger (the “Surviving Corporation”). Section 2.02Effective Time.Subject to the provisions of this Agreement, as early as practicable on the Closing Date, the Company shall file a certificate of merger (the “Certificate of Merger”) with the Secretary of State of the State of Delaware, in such form as required by the GCL, and the Merger shall thereupon become effective (the “Effective Time”). Section 2.03Closing.The closing of the transactions contemplated by this Agreement (the “Closing”) shall take place at the offices of Silverman Sclar Shin &
